 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KENNETH ALLEN SHARONOFF,                         No. 2:19-cv-1239 JAM CKD P
12                      Plaintiff,
13           v.                                       FINDINGS AND RECOMMENDATIONS
14   THOMAS TYLER, et al.,
15                      Defendants.
16

17           By order filed August 27, 2019, plaintiff’s complaint was dismissed and thirty days leave

18   to file an amended complaint was granted. The thirty day period has now expired, and plaintiff

19   has not filed an amended complaint.

20           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

21   Local Rule 110; Fed. R. Civ. P. 41(b).

22           These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

24   after being served with these findings and recommendations, plaintiff may file written objections

25   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

26   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

27   /////

28   /////
                                                     1
 1   time waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

 2   Cir. 1991).

 3   Dated: October 16, 2019
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     shar1239.fta
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
